 Not for Publication

                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY


JOANNE GIFFORD

                      Plaintiff,
                                                                    Civil Action No. 18-5422 (ES) (SCM)
v.
                                                                                     OPINION
CITY OF JERSEY CITY, et al

                      Defendants.


 SALAS, DISTRICT JUDGE

          Before the Court is Defendant City of Jersey City’s (“Defendant” or the “City”) motion to

 dismiss Plaintiff Joanne Gifford’s (“Plaintiff”) Complaint.                   (D.E. No. 6).        The Court has

 jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(a)(3)-(4), and 1367. Having considered the

 parties’ submissions, 1 the Court decides this matter without oral argument. See Fed. R. Civ. P.

 78(b); L. Civ. R. 78.1(b). As set forth below, the Court DENIES Defendant’s motion to dismiss.

 I.       Background 2

          Plaintiff owns a single-family home (the “Property”) located in the City within the Journal

 Square 2060 Redevelopment Plan. (Compl. ¶ 10). Plaintiff suffered a “severe traumatic injury to

 her left foot and ankle in 1993,” which has worsened over the past 25 years. (Id. ¶ 6). The injury

 caused the “destruction of her muscles, nerves, and tendons,” and a result, she has “very

 restricted[,] painful and unsafe walking ability. . . .” (Id.). As a result, she “cannot adequately


 1
         (D.E. No. 1 (“Compl.”); D.E. No. 6-1 (“Def.’s Mov. Br.”); D.E. No. 9 (“Pl.’s Opp. Br.”); D.E. No. 10 (“Def.’s
 Reply Br.”)).
 2
          The Court must accept Plaintiff’s factual allegations as true for purposes of resolving the pending motion to
 dismiss. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir. 2012).


                                                           1
perform major life activities including walking, standing, bending and lifting,” suffers from a

“permanent unstable limp,” and “walks with intense pain.” (Compl., Ex. A at 16 3).

          Plaintiff alleges that “[a]pproximately eighty (80%) percent of the homes on the Plaintiff’s

residential block have off-street parking in their front yards.” (Compl. ¶ 12). She asserts that the

size of her Property fits the requirements to accommodate a vehicle. (Id. ¶ 38). On or about

August 2014, Plaintiff made a request to the City Planning Board seeking permission to put a

driveway curb cut to construct a carport in the front yard of the Property. (Id. ¶ 13). Defendant

advised Plaintiff that such curb cuts are not permitted under the Redevelopment Plan and that she

should apply for a handicap parking spot in the front of the Property. (Id. ¶¶ 13 & 16).

          In September 2014, via letter, Plaintiff requested a reasonable accommodation from

Defendant and advised that the recommended handicap parking spot would not be a reasonable

accommodation. (Id. ¶ 19). By letter dated September 15, 2014, Defendant advised Plaintiff to

file an application with the Zoning Board of Adjustment to receive a deviation of the

Redevelopment Plan. (Id. ¶ 20).

          On or about December 2016, Plaintiff’s counsel filed an application for a Use Variance

seeking permission to construct her desired carport. (Id. ¶ 22). In response, Defendant informally

advised that such construction would not be permitted under the Redevelopment Plan and that

Defendant would oppose any such variance. (See id. ¶ 23).

          On January 4, 2017, Plaintiff again requested a reasonable accommodation from Defendant

to construct the carport. (Id. ¶ 24). She again explained that the proposed on-street handicap

parking spot “would be farther than she could tolerate without undue pain and hardship.” (Id. ¶

25). She alleges that this on-street parking spot is also obstructed by a bicycle lane and would also


3
          Pincites to Complaint’s page number refer to the pagination generated by CM/ECF on the upper righthand
corner.

                                                        2
be unavailable for use on designated street cleaning dates. (Id.).

       Plaintiff initiated the instant suit against Defendant on April 4, 2018. (Compl.). Plaintiff

asserts four claims: Count I – intentional discrimination in violation of the Fair Housing

Amendments Act (“FHAA”); Count II – discrimination in violation of the Americans with

Disabilities Act (“ADA”); Count III – discrimination in violation of the New Jersey Law Against

Discrimination (“NJLAD”); Count IV – violation of the New Jersey Municipal Land Use Law

(“MLUL”). (Compl. ¶¶ 26-53). In connection with these causes of action, Plaintiff is requesting

declaratory and injunctive relief, compensatory and punitive damages, costs, and reasonable

attorney’s fees. (See generally id.).

II.    Legal Standard

       A.      Rule 12(b)(1)

       “A motion to dismiss for lack of ripeness is properly brought pursuant to Rule 12(b)(1).”

Abraxis Bioscience, Inc. v. Navinta LLC, No. 07-1251, 2008 WL 2967034, at *2 (D.N.J. July 31,

2008) (citing NE Hub Partners, L.P. v. CNG Transmission Corp., 239 F.3d 333, 341 (3d Cir.

2001)); see also Marathon Petroleum Corp. v. Sec’y of Fin. for Del., 876 F.3d 481, 488 n.9 (3d

Cir. 2017) (noting that challenges based on ripeness and standing dispute the court’s subject matter

jurisdiction). A party bringing a motion under Rule 12(b)(1) may assert either a “facial or factual

challenge to the court’s subject matter jurisdiction.” Gould Elecs., Inc. v. United States, 220 F.3d

169, 176 (3d Cir. 2000). In a facial attack, the movant “challenges subject matter jurisdiction

without disputing the facts alleged in the complaint.” Davis v. Wells Fargo, 824 F.3d 333, 346

(3d Cir. 2016). “When such a motion is brought, the court must accept as true all material

allegations of the complaint and construe that complaint in favor of the nonmoving party.” New

Hope Books, Inc. v. Farmer, 82 F. Supp. 2d 321, 324 (D.N.J. 2000) (citing Warth v. Seldin, 422



                                                 3
U.S. 490, 501 (1975)).

       On the other hand, in a factual attack, the movant “attacks the factual allegations underlying

the complaint’s assertion of jurisdiction, either through the filing of an answer or otherwise

present[ing] competing facts.” Davis, 824 F.3d at 346 (internal quotations omitted) (internal

alterations in original). “[A] factual challenge allows ‘a court [to] weigh and consider evidence

outside the pleadings.’” Id. (quoting Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d

Cir. 2014)).

       B.      Rule 12(b)(6)

       To withstand a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.

       “When reviewing a motion to dismiss, [a]ll allegations in the complaint must be accepted

as true, and the plaintiff must be given the benefit of every favorable inference to be drawn

therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (internal quotation marks

omitted). But the court is not required to accept as true “legal conclusions,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

       Finally, “[i]n deciding a Rule 12(b)(6) motion, a court must consider only the complaint,

exhibits attached to the complaint, matters of public record, as well as undisputedly authentic



                                                 4
documents if the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010) (citations omitted); see also Buck v. Hampton Twp. Sch. Dist., 452

F.3d 256, 260 (3d Cir. 2006) (“In evaluating a motion to dismiss, we may consider documents that

are attached to or submitted with the complaint, and any matters incorporated by reference or

integral to the claim, items subject to judicial notice, matters of public record, orders, and items

appearing in the record of the case.” (cleaned up)).

III.     Discussion 4

         A.       Ripeness

                 i.         The Parties’ Arguments

         Defendant argues that Plaintiff’s claims are not yet ripe because she has failed to “fil[e]

any initial application with the Jersey City Planning Division or the Jersey City Zoning Division.”

(Def.’s Mov. Br. at 16). Defendant further asserts that Plaintiff has only engaged in “informal

interactions” with Defendant’s representatives in an “attempt[] to avoid the entire [zoning and

planning permit] procedural process” in a manner that “is not countenanced by the FHAA and the

ADA.” (Id. at 15-16). Additionally, Defendant argues that Plaintiff will suffer no hardship if the

Court were to withhold consideration because it has provided her with a reasonable



4
          At the onset, the Court notes that Defendant’s Preliminary Statement and brief headings seek dismissal of all
claims, but Defendant fails to properly brief all of the asserted issues. For instance, the heading for Defendant’s statute
of limitation argument mentions that the FHAA, ADA, NJLAD, and MLUL claims are time barred. (Def.’s Mov. Br.
at 8). However, Defendant only briefs the statute of limitations issue as to the FHAA, ADA, and NJLAD, providing
no argument or law explaining the statute of limitations for MLUL. (See id. at 8-10 (concluding that “Therefore,
Plaintiff’s claims under the FHA, ADA and NJLAD are time-barred”)). Similarly, Defendant’s Preliminary Statement
asserts that all four claims must also be dismissed because Plaintiff has failed to properly plead a claim under the
FHAA, ADA, NJLAD, and MLUL. (See Def.’s Mov. Br. at 4). However, Defendant briefs the defective pleading
issue as to the FHAA and ADA claims only. (See id. at 17-27).

          The Court reminds Defendant that it is not the District Court’s job to make the parties’ arguments for them.
See Green v. 712 Broadway, LLC, No. 17-0991, 2018 WL 2754075, at *7 (D.N.J. June 8, 2018) (citing Lee v. Park,
720 F. App’x 663, 666 (3d Cir. 2017)); Davis, 824 F.3d at 349 (“When presenting a Rule 12(b)(6) motion, the
defendant bears the burden to show that the plaintiff has not stated a claim.”). Accordingly, for purposes of deciding
the instant motion the Court will consider only the issues and arguments that have been properly briefed by the parties.

                                                            5
accommodation which, while not her exact preference, affords her the “equal opportunity for

access to and from her home.” (Def.’s Reply. Br. at 3-4).

         Plaintiff asserts that her prior counsel did file a variance application on her behalf and that

Defendant’s failure to properly consider it “is tantamount to a formal denial.” (Pl.’s Opp. Br. at

10 & 12-13). 5 She also claims that she will continue to endure hardship without judicial

consideration because her application will continue to be ignored or denied, and she will incur

unnecessary expenses. (Id. at 14-15).

               ii.         Analysis

         “[T]he question of ripeness is generally viewed as a question of law.” Felmeister v. Office

of Att’y Ethics, 856 F.2d 529, 535 n.8 (3d Cir. 1988). Ripeness addresses “when in time is it

appropriate for a court to take up the asserted claim.” Id. at 535 (quoting Action All. of Senior

Citizens v. Heckler, 789 F.2d 931, 940 (D.C. Cir. 1986)). “The function of the ripeness doctrine

is to determine whether a party has brought an action prematurely, and counsels abstention until

such time as a dispute is sufficiently concrete to satisfy the constitutional and prudential

requirements of the doctrine.” Peachlum v. City of York, 333 F.3d 429, 433 (3d Cir. 2003) (internal

citations omitted). The “two-step test for determining ripeness . . . looks at: (1) the fitness of the

issues for judicial decision, and (2) the hardship to the parties of withholding court consideration.”

Id. at 434 (citations and internal quotation marks omitted).

         “In the context of land use disputes, the Supreme Court has imposed specific ripeness

requirements.” Smith v. Twp. of Union, No. 05-2080, 2005 WL 1607012, at *2 (D.N.J. July 7,

2005) (citing Murphy v. New Milford Zoning Comm’n, 402 F.3d 342, 347 (2d Cir. 2005)). Among


5
         Plaintiff also argues that the legal issues are fit for judicial decision because Defendant’s position on her
application is sufficiently certain, and requiring her to “work within [Defendant’s] administrative process would be
an exercise in futility.” (Pl.’s Opp. Br. at 13). Because the Court finds that her primary argument is sufficient to
survive the instant motion, the Court takes no position on this alternative argument.

                                                          6
them is the requirement that “[a] landowner must submit ‘at least one meaningful application for

a variance.’” Id. (quoting Murphy, 402 F.3d at 348). This serves the proposition that “a property

owner does not have a ripe constitutional claim until the zoning authorities have had an opportunity

to arrive [ ] at a final, definitive position regarding how [they] will apply the regulations at issue

to the particular land in question.” Congregation Anshei Roosevelt v. Planning and Zoning Bd.,

No. 07-4109, 2008 WL 4003483, at *10 (D.N.J. Aug. 21, 2008) (citations and internal quotation

marks omitted) (alterations in original). The variance application requirement serves four distinct

interests: (1) it assists in developing a full record; (2) it allows the court to know “exactly how a

regulation will be applied to the land in question;” (3) it potentially allows the landowner to acquire

the relief she seeks without judicial entanglement; and (4) “it reinforces the principles of

federalism.” Smith, 2005 WL 1607012, at *2. However, “[l]itigants are not required to make . . .

futile gestures to establish ripeness.” Sammon v. N.J. Bd. of Med. Examiners, 66 F.3d 639, 643

(3d Cir. 1995); Congregation Anshei, 2008 WL 4003483, at *11 (“A property owner [may] be

excused from obtaining a final decision if pursuing an appeal to a zoning board of appeals or

seeking a variance would be futile.” (quoting Murphy, 402 F.3d at 348)). This principle “has been

applied in numerous zoning and non-zoning cases to establish the necessary certainty and finality

that the ‘fitness prong’ . . . requires.” Assisted Living Assocs. of Moorestown L.L.C. v. Moorestown

Twp., 996 F. Supp. 409, 426-27 (D.N.J. 1998) (collecting cases).

       As to the first prong for determining ripeness, the Court concludes that the issues here are

fit for judicial decision. Plaintiff alleges she filed a variance application in December 2016. (See

Compl. ¶¶ 22 & 23). Plaintiff asserts that she also filed a request for a waiver of the $5,000

application fee to amend the Redevelopment Plan. (Pl.’s Opp. Br. at 13). While Defendant did

not formally deny Plaintiff’s requests, Defendant apparently has not considered the application in



                                                  7
the approximate 16 months between their submission and the filing of the instant matter. (See

Compl. ¶ 23; Pl.’s Opp. Br. at 10). Rather, Defendant posits that it did not receive a formal

variance application or a request for a fee waiver. (Def.’s Reply Br. at 2-3). But Defendant

provides nothing to support this argument, and in the absence of a factual attack supported by

extrinsic evidence, the Court must take Plaintiff’ allegations that she did file an appropriate

application in December 2016 as true. 6 See Davis, 824 F.3d at 346. As alleged by the Complaint,

then, Plaintiff submitted a meaningful application which Defendant has effectively denied. See

Revock v. Cowpet Bay W. Condo. Ass’n, 853 F.3d 96, 110 (3d Cir. 2017) (“An undue delay in

granting a reasonable accommodation may amount to a refusal.”); Bhogaita v. Altamonte Heights

Condo. Ass’n, Inc., 765 F.3d 1277, 1286 (11th Cir. 2014) (“The failure to make a timely

determination after meaningful review amounts to constructive denial of a requested

accommodation, as an indeterminate delay has the same effect as an outright denial.” (citations

and internal quotation marks omitted)); Groome Res. Ltd. v. Parish of Jefferson, 234 F.3d 192,

199 (5th Cir. 2000) (“[A]n indeterminate delay [in considering an application for reasonable

accommodation] has the same effect as an outright denial.”). Therefore, drawing all reasonable

inferences in favor of Plaintiff, the Complaint indicates that Plaintiff has tried to acquire a formal

decision on her variance 2016 application, and that Defendant has refused to formally consider her

application. Consequently, the issues are fit for judicial decision for purposes of the instant motion.

See, e.g., Assisted Living Assocs., 996 F. Supp. at 427-48.

         As to the second prong, the hardship to the parties, the Court concludes that Plaintiff will


6
          Defendant appears to argue that Plaintiff’s counsel only submitted email inquiries in December 2016. (Def.’s
Reply. Br at 9-10). But Plaintiff asserts, and her Complaint specifically alleges, that in December 2016 her counsel
also filed an “application for Use Variance to permit the carport.” (See Compl. ¶ 22; Pl.’s Opp. Br. at 4-5). Aside
from insisting that it has no record of such an application being filed, Defendant provides no extrinsic evidence—not
even an affidavit from a relevant City employee attesting that no such application was ever filed—to contradict
Plaintiff’s allegations. (See generally D.E. Nos. 6 & 10). Therefore, the Court must take Plaintiff’s allegations as
true. See Davis, 824 F.3d at 346.

                                                          8
endure an immediate and significant hardship without judicial consideration. The hardship factor

turns on whether the impact of the agency’s actions is “‘immediate and significant.’” McKay

Bros., LLC v. Zoning Bd. of Adjustment, No. 13-1383, 2013 WL 1621360, at *4 (D.N.J. Apr. 12,

2013) (quoting Felmeister, 856 F.2d at 537). For instance, in Associated Living the district court

concluded that the plaintiffs would endure hardship because requiring them to pursue a “feckless

variance application [would be] remarkably unlikely to shed light on whether the accommodation

requested [would be] reasonable or necessary,” and plaintiffs would be forced to “continue to

expend funds.” Assisted Living Assocs., 996 F. Supp. at 428.

       Here, as in Assisted Living, sending Plaintiff back to the administrative process would

likely disserve the interests of all the parties. In light of the alleged factual history between the

two parties, it is highly likely that the parties will return to the Court in substantially the same

positions but after forcing Plaintiff to undergo considerable additional expenditure of funds and an

unnecessary delay. See id. Additionally, Plaintiff alleges, and her doctor opines, that any amount

of walking is extremely painful and that a restricted on-street parking spot near her home “would

be farther than she could tolerate without undue pain and hardship.” (Compl. ¶¶ 6, 25 & Ex. A;

Pl.’s Opp. Br. at 14). Thus, Plaintiff suffers from an immediate, concrete, and significant legal

hardship today, and any delay will only increase that hardship. See Assisted Living Assocs., 996

F. Supp. at 427 (“Numerous courts have stressed that housing discrimination causes a uniquely

immediate injury.”).

       Defendant argues that Plaintiff will not suffer hardship because Defendant has provided

her with an “alternative reasonable accommodation.” (Def.’s Reply. Br. at 3). Placing aside that

this argument presumes, without any basis, that Defendant’s proposed alternative accommodation

provides Plaintiff with an equal opportunity to use and enjoy her home, see Vorchheimer v.



                                                 9
Philadelphia Owners Association, 903 F.3d 100, 109 (3d Cir. 2018), the argument simply conflates

the ripeness inquiry with the merits of Plaintiff’s claim. The hardship inquiry focuses on whether

the actions of Defendant create “adverse effects of a strictly legal kind” on Plaintiff. N.J. Hosp.

Ass’n v. United States, 23 F. Supp. 2d 497, 502 (D.N.J. 1998) (quoting Ohio Forestry Ass’n, Inc.

v. Sierra Club, 523 U.S. 726, 733 (1998)). As described above, Defendant’s apparent denial of

Plaintiff’s request adversely affects her right to enjoy her property. By contrast, the proposed

alternative accommodation is relevant for determining the second element of a FHAA claim:

whether the requested accommodation is necessary. Vorchheimer, 903 F.3d at 109 (noting that

this can be a fact-intensive inquiry). Thus, to apply Defendant’s logic would mean requiring every

plaintiff to demonstrate that he has a winning FHAA claim before he even steps into the courtroom,

an absurd proposition. See Martin v. Town of Simsbury, 735 F. App’x 750, 752 (2d Cir. 2018).

        In short, the Court holds that the instant controversy is fit for judicial resolution and that

Plaintiff would suffer hardship absent judicial consideration. Therefore, the controversy is ripe.

See, e.g., Assisted Living Assocs., 996 F. Supp. at 425-28.

        B.       Statute of Limitations 7

                i.        The Parties’ Arguments

        Defendant next argues that Plaintiff’s claims are untimely under the applicable statutes of

limitations. (Def.’s Mov. Br. at 8-11). Defendant argues that, in the absence of a statutorily

prescribed statute of limitations, the statute applicable to personal injury actions, two years in New

Jersey, should apply. (Id. at 8). Defendant avers that Plaintiff’s claims accrued, “at the very

latest,” in 2014 and that she is unable to “identify any violations occurring within the applicable


7
         The Court notes that Defendant does not argue this point as an alternative. (See Def.’s Mov. Br.) Thus,
Defendant presents two clearly inconsistent positions: As a general rule, an unripe controversy has not yet accrued,
while the limitations period begins to run only after accrual. See Bay Area Laundry & Dry Cleaning Pension Tr. Fund
v. Ferbar Corp. of Ca., 522 U.S. 192, 195 (1997); Green v. Brennan, 136 S. Ct. 1769, 1776 (2016).

                                                        10
two-year statute of limitations.” (See id. at 10; Def.’s Reply Br. at 5). Therefore, Defendant argues

that Plaintiff’s claims under the FHAA, the ADA, and the NJLAD are barred by the applicable

two-year statute of limitations. (Def.’s Mov. Br. at 10; Def.’s Reply Br. at 7).

        Plaintiff concedes that her FHAA, ADA, and NJLAD claims are subject to a two-year

statute of limitations. (Pl.’s Opp. Br. at 16). Moreover, she seemingly concedes that any

theoretical claims she may have had from 2014 are time-barred. (See id. at 16-17). Instead,

Plaintiff argues that “[h]er claims under all three statutes accrued sometime after the submission

of the December 2016 variance application.” (Id. at 16). Defendant’s failure to formally consider

her application, she argues, “became the legal equivalent of a denial, causing her claims to accrue.”

(Id. at 17).

               ii.     Analysis

        “A defendant may prevail on the statute of limitations at the motion to dismiss stage ‘if the

time alleged in the statement of a claim shows that the cause of action has not been brought within

the statute of limitations.’” Kreimer v. Nat’l R.R. Passenger Corp., No. 11-3453, 2011 WL

4906631, at *1 (D.N.J. Oct. 13, 2011) (quoting Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir.

2002)). “Since the text of the ADA does not contain a statute of limitations, the [state] limitations

period for personal injury actions must be applied to ADA claims.” hip (Heightened Indep. &

Progress), Inc. v. Port Auth. of N.Y. & N.J., No. 07-2982, 2008 WL 852445, at *2 (D.N.J. Mar.

28, 2008). “New Jersey law requires actions for personal injuries to be filed within two years after

the claim accrues.” See id. at *2-3 (citing N.J.S.A. § 2A:14-2(a)). Similarly, New Jersey courts

have applied the same two-year limitation’s period to NJLAD claims. Montells v. Haynes, 627

A.2d 654, 655 (N.J. 1993) (concluding two-year statute of limitations of N.J.S.A. 2A:14–2(a)

applies to NJLAD claims). Moreover, the FHAA contains an express two-year limitations period.



                                                 11
42 U.S.C. § 3613(a)(1)(A). Therefore, Plaintiff’s FHAA, ADA, and NJLAD claims are all subject

to a two-years statute of limitations.

       Generally, “the statute of limitations begins to run as soon as a right to institute and

maintain suit arises.” Burkhart v. Widener Univ., Inc., 70 F. App’x. 52, 53 (3d Cir. 2003). “Under

federal law, a cause of action accrues, and the statute of limitations begins to run, ‘when the

plaintiff knew or should have known of the injury upon which [her] action is based.’” Kach v.

Hose, 589 F.3d 626, 634 (3d Cir. 2009) (quoting Sameric Corp. v. City of Phila., 142 F.3d 582,

599 (3d Cir. 1998)). “In a discrimination case, the focus is on when the discriminatory act occurs

not when the consequences of that act become painful.” Burkhart v. Widener Univ., Inc., 70 F.

App’x 52, 53 (3d Cir. 2003). Regarding Plaintiff’s NJLAD claims, the applicable statute of

limitations “accrue[s] when the discriminatory decision causes damage.” See Mack v. Town of

Morristown, No. 15-2946, 2017 WL 2268320, at *5-6 (D.N.J. May 24, 2017).

       Here, the basis for Plaintiff’s claims stems from the alleged “delay . . . if not outright refusal

to formally consider” her December 2016 variance application. (Pl.’s Opp. Br. at 16-17). This

contradicts Defendant’s argument that Plaintiff’s claims accrued in 2014. See Groome Res. Ltd.,

234 F.3d at 199 (“[A]n indeterminate delay [in considering an application for reasonable

accommodation] has the same effect as an outright denial.”). While Defendant asserts that it never

received a variance application in December 2016, Plaintiff has properly alleged that fact in her

Complaint. (See Compl. ¶ 22). At the motion to dismiss stage the Court must accept as true the

factual allegations properly made in the Complaint and must give Plaintiff the benefit of all

favorable inferences drawn therefrom. See Malleus, 641 F.3d at 563. Thus, Plaintiff has asserted

that the allegedly wrongful act occurred during or after December 2016, which is less than two

years from the April 4, 2018 filing date of the Complaint. Therefore, for purposes of the instant



                                                  12
motion, Plaintiff’ has sufficiently alleged facts to show that her claims are not barred by the

applicable statute of limitations. 8

         C.          Discrimination in Violation of the FHAA & ADA 9

                i.         The Parties’ Arguments

         Defendant argues that it extended a reasonable accommodation to Plaintiff in the form of

advising her to apply for a handicapped parking spot which would be directly in front of her home.

(Def.’s Mov. Br. at 23-25). Therefore, Defendant argues that Plaintiff’s FHAA and ADA claims

must be dismissed for failure to plead sufficient facts to state a claim against Defendant. (Id. at

7). 10

         Plaintiff counters that her requested accommodation of off-street parking in her front yard

is “necessary to afford her an equal opportunity to use and enjoy her home,” in light of her recorded

handicap. (Pl.’s Opp. Br. at 19-20). Moreover, she argues that Defendant cannot meet its burden

of showing that her reasonable accommodation is unreasonable because Defendant is unable to

demonstrate that granting the accommodation would cause an undue burden or hardship on

Defendant or would require a fundamental alteration to the Defendant’s zoning scheme. (Id. at



8
         To be sure, the Court’s holding today as to Defendant’s ripeness and statute of limitations arguments is
constrained by the allegations in the Complaint and documents attached to or referenced by the Complaint. See Mayer,
605 F.3d at 230. “Inasmuch as Defendant[ ] may wish to reassert these arguments more fully after discovery is
completed and the facts more fully ascertained, the motion is denied without prejudice.” See, e.g., Gerlach v. Snee,
No. 06-0881, 2007 WL 1488773, at *3 (D.N.J. May 18, 2007).
9
          Both parties acknowledge that “[t]he analysis under the ADA is very similar to that under the FHAA” and
rely on their FHAA analyses in support of their ADA arguments. (See Def.’s Mov. Br. at 26-27; Pl.’s Opp. Br. at 25).
The Court will proceed similarly. See Lapid Ventures, LLC v. Twp. of Piscataway, No. 10-6219, 2011 WL 2429314,
at *5 (D.N.J. June 13, 2011) (“Since the requirements of the FHAA [and ADA] are essentially the same, courts have
concluded that the FHAA analysis can be applied to ADA . . . claims as well. . . .”); Sharpvisions, Inc. v. Borough of
Plum, 475 F. Supp. 2d 514, 521 n.2 (W.D. Pa. 2007) (concluding that the legal analysis of an FHA claim was
applicable to ADA claims).
10
          Defendant also argues that Plaintiff cannot make a sufficient case for intentional discrimination because
Defendant did not act with any discriminatory purpose in denying Plaintiff’s request. (Def.’s Mov. Br. at 21-23).
Plaintiff does not respond to this argument and appears to only assert a reasonable accommodation claim. (See Pl’s
Opp. Br. at 17-25).

                                                         13
22-23). Finally, Plaintiff argues that Defendant’s suggestion that she apply for a reserved

handicapped spot is not a reasonable accommodation because it would cause her intolerable pain

and would render her unable to control possibly dangerous conditions in the street. (Id. at 23-24).

             ii.       Analysis

       Congress passed the FHAA in 1988 to extend the protections of the Fair Housing Act

(“FHA”), prohibiting housing discrimination on the basis of race, gender, and national origin, to

include individuals with disabilities. Cmty. Servs., Inc. v. Wind Gap Mun. Auth., 421 F.3d 170,

176 (3d Cir. 2005). “[T]he enactment of the FHAA was a clear pronouncement of a national

commitment to end the unnecessary exclusion of persons with handicaps from the American

mainstream.” Hovsons, Inc. v. Twp. of Brick, 89 F.3d 1096, 1105 (3d Cir. 1996) (internal quotation

marks omitted). As the Third Circuit Court of Appeals has explained,

                Plaintiffs may bring three different types of claims against
                municipal land use authorities under the FHAA: (1) intentional
                discrimination claims (also called disparate treatment claims); (2)
                disparate impact claims; and (3) claims that the municipal authority
                failed to “make reasonable accommodations in rules, policies,
                practices, or services, when such accommodations may be necessary
                to afford [handicapped] person[s an] equal opportunity to use and
                enjoy a dwelling.”

Lapid-Laurel, L.L.C. v. Zoning Bd. of Adjustment of Twp. of Scotch Plains, 284 F.3d 442, 448 n.3

(3d Cir. 2002) (quoting 42 U.S.C. § 3604(f)(3)(B)).

       When analyzing a claim under the reasonable accommodations provision of the FHAA, the

Court must focus on three factors: “whether the requested accommodation is (1) reasonable and

(2) necessary to (3) afford handicapped persons an equal opportunity to use and enjoy housing.”

Id. at 457. Under the reasonable accommodations provision, “the initial burden is on the plaintiff

to demonstrate that the accommodations that [she] requested are necessary to afford [her an] equal

opportunity to use and enjoy a dwelling, at which point the burden shifts to the defendant to show


                                                14
that the requested accommodations are unreasonable.” Id. at 459 (internal quotation marks

omitted). “The reasonable accommodation inquiry is highly fact-specific, requiring a case-by-case

determination.” Hovsons, 89 F.3d at 1104 (quoting Cal. Mobile Home Park Mgmt. Co., 29 F.3d

1413, 1418 (9th Cir. 1994)). However, “[t]o survive a motion to dismiss, a plaintiff need only

plausibly plead enough facts to make out the three elements set forth in § 3604(f)(3)(B): refusal,

reasonable accommodation, and necessity/equal opportunity.” Vorchheimer, 903 F.3d at 111.

       “[I]n order to show that a requested accommodation is necessary plaintiff[] must show that,

but for the accommodation, [she] likely will be denied an equal opportunity to enjoy the housing

of [her] choice.” Lapid-Laurel, 284 F.3d at 460 (internal quotation marks omitted). “[T]he

[FHAA’s] necessity element requires that an accommodation be essential, not just preferable.”

Vorchheimer, 903 F.3d at 107. “Gauging necessity [also] requires considering whether an

alternative on offer satisfies the goal of equal housing opportunity. . . .” Id. at 108. The proposed

alternative must afford the handicapped individual the “equal opportunity both to use and enjoy

her home.” Id. at 109. Therefore, necessity “may require more than just those accommodations

that are absolutely necessary for the disabled individual’s treatment or basic ability to function.”

Id. (noting that this can be a fact-intensive inquiry) (internal quotation marks omitted).

       Once the burden shifts to the defendant to show that the accommodation is not reasonable,

the defendant is “required to prove that it c[an] not . . . grant[ ] the variance without imposing

undue financial and administrative burdens, imposing an undue hardship upon the Township, or

requiring a fundamental alteration in the nature of the program.” Hovsons, 89 F.3d at 1104

(citations and internal quotation marks omitted). “While the obligation does not require a

substantial or fundamental alteration in the nature of a program, it may require a reasonable

modification.” Assisted Living Assocs., 996 F. Supp. at 435 (citations and internal quotation marks



                                                 15
omitted). “[S]atisfaction of the FHAA’s reasonable accommodation requirement can and often

will involve some costs.” Hovsons, 89 F.3d at 1104 (quoting Shapiro v. Cadman Towers, Inc., 51

F.3d 328, 335 (2d Cir. 1995)).

        Here, Plaintiff has sufficiently alleged a claim under the reasonable accommodations

provision of the FHAA. 11          Plaintiff alleges that “the City fail[ed] to make [a] reasonable

accommodation . . . by [not] granting the requested carport or exemption from the Plan.” (See

Compl. ¶ 27). She claims that “[a]s a result of [such] actions, Plaintiff is unable to fully enjoy the

intended use of her dwelling.” (Id. ¶ 32). Moreover, her physician notes that the requested

accommodation “is medically necessary as it will permit [Plaintiff] to travel . . . without delay and

without severe pain that she currently experiences.” (Id., Ex. A at 17). These allegations are

sufficient to construct a plausible FHAA claim upon which relief can be granted. See, e.g.,

Schoenstein v. Constable, No. 13-6803, 2014 WL 6685409, at *11 (D.N.J. Nov. 26, 2014).

        Defendant argues that it has offered Plaintiff an alternative in the form of a reserved

handicapped parking space in front of her house. (Def.’s Mov. Br. at 23-26). While an offer of

alternative accommodation is relevant to the necessity inquiry, a determination of whether such an

alternative will afford an individual equal housing opportunity “depends on that particular

[individual’s] abilities and disability, which may require a fact-intensive inquiry.” Vorchheimer,

903 F.3d at 109. This Court is not best positioned at the motion to dismiss stage to evaluate

whether Defendant’s proposed alternative will allow Plaintiff an equal enjoyment of her home.

        Moreover, Defendant has not made a persuasive argument to show that the requested

accommodation is unreasonable. In its Reply, Defendant notes that “Plaintiff was advised . . . of

the dilemmas and hardships faced by the City, pedestrians, residents and businesses with granting


11
         For purposes of a motion to dismiss, the Court assumes, and Defendant does not dispute that, Plaintiff’s
physical condition qualifies as a handicap under the FHAA. See 42 U.S.C. § 3602(h)(1); see also (Compl. ¶¶ 5-7).

                                                       16
curb cuts in the Journal Square area.” (Def.’s Reply Br. at 10). But that Plaintiff was “advised”

of these alleged hardships does not mean that Defendant has met its burden of showing that the

requested accommodation will impose “undue financial and administrative burdens, imposing an

undue hardship upon the Township, or requiring a fundamental alteration in the nature of the

program.” Hovsons, 89 F.3d at 1104 (citations and internal quotation marks omitted). Plaintiff

asserts she would cover “virtually all of the construction costs associated with placing off-street

parking in her front yard, as that is the norm.” (Pl’s Opp. Br. at 23). And because approximately

80 percent of the homes in Plaintiff’s residential block have off-street parking in their front yard

(Compl. ¶ 12), it can be inferred that the requested accommodation will not fundamentally alter

the nature of the plan. Thus, at least for purposes of the present motion, Defendant has not

sufficiently demonstrated that the requested accommodation is unreasonable.

         Therefore, the Court holds that Plaintiff has sufficiently stated a claim upon which relief

may be granted under the FHAA. 12

IV.      Conclusion

         For the foregoing reasons, Defendant’s motion to dismiss is DENIED. An appropriate

order accompanies this Opinion.

                                                                        s/Esther Salas
                                                                        Esther Salas, U.S.D.J.




12
         Similarly, the Plaintiff has sufficiently stated a claim upon which relief may be granted under the ADA. See,
e.g., Schoenstein, 2014 WL 6685409, at *9 & *11.

                                                         17
